DETAILED ACTION
This Office Action is in response to an application that was filed on 02/18/2020. Claims 1-8 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 2002/0050633 A1 and Matsumoto hereinafter), as evidenced by Okayama et al. (US 2019/0058468A1 and Okayama hereinafter) and by Yamauchi et al.  (US 2016/0057867 A1 and Yamauchi hereinafter).
Regarding claim 1, Matsumoto discloses a semiconductor device (item 100 of Fig. 1B and ¶[0053] shows and indicates semiconductor device 100 {semiconductor module}), comprising: a switching element (item 31 of Fig. 1B and ¶[0065] shows and indicates switching element 31 {IGBT, where IGBT are typical switching devices, as evidence by Okayama in Fig. 9B and ¶[0005]}); and a free wheel diode parallelly connected to the switching element (item 32 of Fig. 1B and ¶[0065] shows and indicates free wheel diode 32 {FWD} parallelly connected to switching element 31 {free wheel diode [FWD], where IGBT and FWD are connected in parallel to the bi-polar transistor of the IGBT in IGBT semiconductor circuit design, as evidence by Okayama in Fig. 9B and ¶[0005]), wherein the switching element has a first conductive pattern insulated from a main electrode and a control electrode of the switching element on a surface of the switching element (items 33, 13, 41, 11, 15 of Fig. 1A & item 7 of Fig. 1B and ¶[0053_0057_0066-0067_0069] shows and indicates where switching element 31 has first conductive pattern 33 {bonding wire indicated in ¶[0066]; where it has been known in board design that conductive pattern can be wires, as evidence by Yamauchi in ¶[0005]} that is insulated from main electrode 13 {emitter electrode pad indicated in ¶[0053]} and control electrode 41 {gate electrode indicated in ¶[0067]} of switching element 31 on the surface of switching element 31 through gel 7 {indicated in ¶[0069]}, insulation substrate 11 {indicated in ¶[0053]}, and solder resist layer 15 {indicated in ¶[0057]}), and the free wheel diode has a second conductive pattern insulated from a main electrode of the free wheel diode on a surface of the free wheel diode (items 34, 21 of Fig. 1A & Fig. 1B and ¶[0057_0061_0066 & 0069] shows and indicates where free wheel diode 32 has second conductive pattern 34 {bonding wire indicated in ¶[0066]; where it has been known in board design that conductive pattern can be wires, as evidence by Yamauchi in ¶[0005]} insulated from main electrode 32-anode {anodes not shown but indicated in ¶[0066]} of free wheel diode 32 on the surface of free wheel diode 32 through gel 7 {indicated in ¶[0069]}, solder resist layer 15 {indicated in ¶[0057]}, insulation substrate 21 {indicated in ¶[0061]}).

Regarding claim 8, Matsumoto discloses a semiconductor device, wherein the switching element is an IGBT or a MOSFET (Figs. 1A-1B and ¶[0065] indicates where switching element 31 is an IGBT).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (evidenced by Okayama and Yamauchi), as detailed in the rejection of claim 1 above, in view of Akihiro et al. (JP2002314038A and Akihiro hereinafter).
Regarding claim 6, Matsumoto discloses the claimed invention except wherein semiconductor device comprising a transfer molding type package.
Akihiro discloses wherein semiconductor device comprising a transfer molding type package (abstract & claim 1 & ¶[0008-0011 & 0013] from the Espacenet Translation indicates where semiconductor device {power semiconductor module} comprising a transfer molding type package).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein semiconductor device comprising a transfer molding type package into the structure of Matsumoto. One would have been motivated in the semiconductor device of Matsumoto and have the semiconductor device comprised of a transfer molding type package in order to provide a semiconductor device insulated in a transfer mold package that is highly reliable and particularly suitable for water cooling applications, as indicated by Akihiro in the abstract & ¶[0008], in the semiconductor device of Matsumoto.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (evidenced by Okayama and Yamauchi), as detailed in the rejection of claim 1 above, in view of Tetsuya et al. (JP2010205758A and Tetsuya hereinafter).
Regarding claim 7, Matsumoto discloses the claimed invention except wherein the switching element is formed using a wide-gap semiconductor.
Tetsuya discloses wherein the switching element is formed using a wide-gap semiconductor (¶[0059 & 0166-0167] from the Espacenet Translation indicates where the switching element is formed using a wide-gap semiconductor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the switching element is formed using a wide-gap semiconductor into the structure of Matsumoto. One would have been motivated in the semiconductor device of Matsumoto and have the switching element be formed using a wide-gap semiconductor in order to reduce conduction loss by designing a semiconductor device with a wide-gap semiconductor switching element while effectively alleviating the vibration phenomenon, as indicated by Tetsuya in the ¶[0059 & 0166-0167], in the semiconductor device of Matsumoto.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the primary reason for allowance is due to a semiconductor device, further comprising: a first wire connecting the main electrode of the switching element and the main electrode of the free wheel diode; a second wire connecting the main electrode of the free wheel diode and an external connection terminal; and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to the control electrode of the switching element.
Regarding claims 3 and 4, the primary reason for allowance is due to the dependency on claim 2.
Regarding claim 5, the primary reason for allowance is due to a semiconductor device, comprising a plurality of parallel circuits each made up of the switching element and the free wheel diode, wherein each of the plurality of parallel circuits includes: a first wire connecting the main electrode of the switching element and the main electrode of the free wheel diode; a second wire connecting the main electrode of the free wheel diode and an external connection terminal; and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to the control electrode of the switching element, and the reference potential wiring is electrically connected to the main electrode of the switching element in each of the plurality of parallel circuits by any one of methods of: (a) being directly connected to the main electrode of the switching element; (b) being connected to the main electrode of the free wheel diode via the first conductive pattern; (c) being connected to the external connection terminal via the first conductive pattern and the second conductive pattern; and (d) being connected to the external connection terminal via an external wiring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847